Citation Nr: 1613131	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-43 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a gastric ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in June 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's GERD is not etiologically related to her active service.  

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a gastric ulcer condition.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for service connection for a gastric ulcer condition have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  Appropriate notice was provided to the Veteran in letters dated November 2007 and April 2008.  The claims were subsequently readjudicated, most recently in a November 2014 supplemental statement of the case. 

The June 2014 Board remand required the AOJ to assist the Veteran further by obtaining additional service treatment records (STRs) and private treatment records.  The remand required the AOJ to conduct a search for complete hospitalization records at U.S. Air Force Regional Hospital Langley.  The AOJ sent a request for these records to the National Personnel Records Center (NPRC) in September 2014.  In October 2014 NPRC responded with all available records, which were then associated with the Veteran's claims file.  Additionally, the June 2014 Board remand requested that the AOJ assist the Veteran in obtaining complete medical records from her private physician.  The AOJ sent an August 2014 letter to the Veteran, which included an Authorization and Consent to Release Information form for the Veteran to sign and return.  The Veteran did not provide a response.  The Board finds the remand substantially complied with as the AOJ attempted to obtain the requested information.  Stegall, supra.  

Therefore, as for the duty to assist, pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Relevant VA and private treatment records adequately identified by the Veteran have been associated with the claims file.  The Veteran was afforded VA medical examinations.  As such, the Board finds that the duty to assist has been met and will proceed with adjudication.


II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  GERD

The Veteran filed a claim for entitlement for service connection for GERD in October 2007, indicating an onset in 1984, and treatment from 2003 to 2007.

The Veteran's service treatment records (STRs) contained some gastrointestinal complaints.  The Veteran's July 1979 entrance examination is absent of complaints of acid reflux or stomach pain.  A May 1982 STR indicated that the Veteran was treated for a urinary tract infection (UTI).  A January 1984 STR showed a diagnosis of gastroenteritis and UTI.  A December 1984 STR indicated the Veteran reported a burning sensation in her esophagus, and was diagnosed with dyspepsia.  A February 1985 STR indicated that the Veteran complained of nausea and dizziness. 

The medical evidence of record showed that the Veteran has received treatment for her GERD beginning as early as 2004.  The Board notes that the Veteran's private physician Dr. G.O. sent a October 2009 letter indicating that the Veteran was last seen in his office in 1985, however, those records had since been destroyed.  Dr. G.O. did not state for what the Veteran was seen; therefore it is unclear if it was for a gastrointestinal issue.  Private medical records from the Medical University of South Carolina note treatment for GERD from June 2004 to October 2010.  A December 2008 private treatment record noted the Veteran reported a history of heartburn since the "1980's."  In August 2008 the Veteran reported to her private physician that her heartburn symptoms began when she was in the military.  The Veteran received a July 2009 esophogram in connection with a VA examination that revealed that the Veteran's esophagus was normal with no ulcerations.  No gastro-esophageal reflux was observed.

In order to establish service connection a nexus must be shown between the Veteran's current disability and her active service.  The Veteran provided an October 2010 positive nexus opinion from her private physician Dr. L.W.C., which stated that the Veteran had been under his care for chronic severe GERD and that "her symptoms date back to the time she was on active duty in the military and this can certainly in my opinion, be a direct result of her service."  The Board finds that this opinion has little probative value as it does not contain an adequate rationale.  The examiner does not state that he reviewed the Veteran's STRs and other medical records before providing an opinion, therefore it is not an opinion based on the record as a whole.  Additionally, the physician did not explain what symptoms of GERD he believed the Veteran to have exhibited during active service and did not indicate why he believed these particular symptoms were related to the Veteran's current GERD.  Therefore, because the positive nexus opinion does not provide an adequate rationale the Board finds it has little probative value.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998).   

Pursuant to the June 2014 Board remand, a September 2014 VA opinion was obtained.  The examiner stated the Veteran likely had a diagnosis of GERD, but concluded that the Veteran's GERD was less likely than not incurred in or caused by her active service.  The examiner addressed the Veteran's in-service diagnosis of gastroenteritis, noting that gastroenteritis is not related to GERD.  The examiner additionally addressed, as requested by the June 2014 Board remand, the Veteran's in-service complaints of burning in her esophagus, and noted that it resulted in a diagnosis of dyspepsia, but explained that a onetime diagnosis of dyspepsia does not demonstrate a chronic in service gastrointestinal issue.  The examiner also considered the lay statements provided by the Veteran and her family members, as requested by the June 2014 Board remand.  He concluded that while the lay statements alone indicate a chronic gastrointestinal issue, the contemporaneous medical evidence of record does not support a diagnosis of a chronic GERD which began in service.  Specifically, the examiner indicated that the Veteran reported receiving treatment shortly after separation from service; however, the examiner did not find evidence of treatment until 2002.  Moreover, the Veteran's current treatment records do not show symptoms of a chronic gastrointestinal condition which had an onset in service, which would include ulcers, mucosal changes, esophageal strictures, or Barrett's esophagus.  The examiner concluded, therefore, the current evidence would indicate that it is less likely than not that the Veteran's GERD was incurred in, or caused by, her military service.  The Board finds this nexus opinion to be probative evidence, which weighs against the Veteran's claim, as the examiner reviewed all the evidence in the claims file and provided a thorough rationale, addressing the Veteran's STRs, medical records, and lay statements, and that is consistent with the evidence of record.  

The only other evidence supporting a nexus between the Veteran's GERD and her active service are the lay statements provided by the Veteran, her father, and her spouse.  In a December 2008 notice of disagreement and a June 2014 letter to Senator Lindsay Graham the Veteran indicated that her GERD began in service and has continued since then.  The Veteran's father submitted an August 2008 statement indicating that the Veteran lived with him for a year following her separation from service and took medication for heart burn and stomach issues.  The Veteran's spouse submitted an October 2009 statement indicating that he met the Veteran in 1988 and since that time she has taken medication for heartburn and stomach pains. 

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has GERD, which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran and other lay statements providers are competent to testify as to observable symptoms such as stomach pain and heartburn in service, but the lay opinions as to diagnosing that stomach pain and heartburn as GERD is not competent evidence.  Thus, the Veteran's statement indicating an onset of GERD in service, which continued until present time, is not probative evidence.  The Veteran's father and spouse are competent to testify to their firsthand knowledge of witnessing the Veteran taking medication to treat heartburn and stomach pain.  This testimony is competent evidence that the Veteran took medication, but is not competent evidence of a diagnosis of GERD in-service or shortly after separation from service.  Jandreau, supra.  Thus, the lay testimony provided by the Veteran, her father, and her spouse, is not probative evidence in favor of the Veteran's claim

IV.  Gastric Ulcers 

The Veteran filed a claim for entitlement for service connection for an ulcer in October 2007, indicating an onset in 1984, and treatment from 1984 to 1985.  In order to succeed on a claim of service connection for the Veteran must be experiencing a current disability.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a current gastric ulcer condition.   
   
The Veteran's STRs contain some gastrointestinal symptoms.  The Veteran's July 1979 entrance examination is absent of complaints of acid reflux or stomach pain.  A January 1984 STR showed a diagnosis of gastroenteritis and UTI.  A December 1984 STR indicated the Veteran reported a burning sensation in her esophagus, and was diagnosed with dyspepsia.      

The Veteran's private treatment records did not show a diagnosis of an ulcer condition.  The Veteran's VA treatment records are also silent as to any diagnosed ulcer disorder.  The Veteran received a July 2009 esophogram in connection with a VA examination that revealed that the Veteran's esophagus was normal with no ulcerations.  During the VA examination the Veteran reported having treatment for ulcerative symptoms while in service.  The VA examiner diagnosed the Veteran with dyspepsia but did not note a current ulcer condition.   

A September 2014 VA addendum opinion was obtained in compliance with the June 2014 Board remand.  The examiner reviewed the Veteran's claims file and noted a diagnosis of dyspepsia and gastroenteritis in service as well as private treatment notes indicating a history of GERD, chronic heartburn, and normal EGD.  The examiner did not diagnose an ulcer condition.  The examiner addressed the Veteran's in-service gastrointestinal symptoms, concluding that there was no evidence of a gastric ulcer in service.  The examiner explained the treatment for chest pain the Veteran received while in service was likely due to a possible cardiac condition and does not provide evidence of an ulcer.  The examiner noted that while the Veteran was diagnosed with gastroenteritis and dyspepsia while in service, these diagnoses, do not indicate a chronic ulcer condition.  

The VA examiner also addressed the lay statements provided by the Veteran and her family.  The examiner concluded that while the lay statements suggested a diagnosis of a chronic gastrointestinal condition with an onset in service, the medical evidence of record does not support this conclusion.  Specifically, the examiner noted that while the Veteran indicated she received treatment immediately following separation form service, there is no documentation of treatment until as early as 2002.  This gap between the Veteran's active service and first documented treatment does not support a diagnosis of a chronic gastrointestinal condition, or the presence of an ulcer condition without a year of separation from service.  Additionally, the examiner explained that the Veteran did not present with a clinical history consistent with ulcer disease, which would include positive stool guaiac, a diagnosis of ulcer disease, chronic treatment, and abnormal EGD.  

The Board finds this negative nexus opinion to be probative evidence as the examiner reviewed all the evidence in the claims file and provided a thorough rationale addressing the Veteran's STRs, medical records, and lay statements, and that is consistent with the evidence of record.  

The Board notes, as mentioned above, the Veteran provided an October 2010 positive nexus opinion from her private physician for her GERD, however, this opinion did not mention treatment or diagnosis of an ulcer condition, and thus it is not relevant as the Veteran's claim for entitlement to service connection for a gastric ulcer.    

The only evidence supporting a current diagnosis of an ulcer condition are the lay statements of the Veteran and her family.  In her October 2007 claim the Veteran indicated that she had a "possible ulcer" with an onset date of 1984, for which she received treatment in 1984 to 1985.  In a December 2008 notice of disagreement the Veteran indicated that her gastric ulcers began in service and continued since then, adding that they have recently increased in severity.  In a June 2014 letter to Senator Lindsey Graham, the Veteran indicated that during her last two years of service she developed an ulceric stomach, and that she continued to experience these problems after separation from service.  As noted above, the Veteran's father and spouse gave lay statements indicating the witnessed the Veteran taking medication for stomach pain.  As explained above, lay persons are competent to provide opinions on some medical issues.  See Kahana¸supra.  The specific issue in this case, however, a diagnosis of an ulcer, falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  The Veteran, her father, and spouse are competent to testify as matters of which they have firsthand knowledge, such as stomach pain, or witnessing the Veteran take medication, but their opinion as to a diagnosis of an ulcer, is not competent evidence.  Thus, the lay testimony of record is not probative evidence as to a current diagnosis of an ulcer condition. 

Thus, there has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a current gastric ulcer condition.  Therefore, service connection is not warranted. 


ORDER

Entitlement to service connection for GERD is denied. 

Entitlement to service connection for a gastric ulcer condition is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


